DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 11/22/2021, on an application filed on 05/13/2020. Claims 1-13, 15, and 21-26 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s Remarks received on 11/22/2021 providing an explanation in Fig. 4 and ¶[0036] in the specification of the limitations in claim 13 are persuasive. The objection to the drawings on the limitations of claim 13 cited in the last Office Action (mailed on 09/02/2021) is withdrawn.

Specifications
The Amendments to Specifications (filed 11/22/2021), is persuasive. The objection to the specifications cited in the last Office Action (mailed on 09/02/2021) is withdrawn.

Response to Amendment and Remarks
Applicant's Amendment and Remarks (filed 11/22/2021) with respect to the 102 and 103 rejection and objections of the claims are moot in view of the new ground(s) of rejection the fourth electrode layer includes a conductive metal and glass” in independent claim 1. 
	New claim 22, in the Claim Amendments filed on 11/22/2021, has been fully considered and is persuasive due to further defining the structure limitation of the “the first external electrode further comprising a plating layer that is disposed directly on the portion of the third electrode layer”.
	However, new independent claim 24 will be subject to rejection due to the amended limitations “the third electrode covers an end of one or more of the first and second electrode layers in the first direction”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2019/0066923 A1 and Jung hereinafter).
Regarding claim 24, Jung discloses a multilayer electronic component (item 100' of Figs. 5-6 and ¶[0107] shows and indicates multilayer electronic component 100') comprising: a body including a dielectric layer, and a first internal electrode and a second internal electrode alternately disposed in a first direction with the dielectric layer interposed therebetween (items 110, Z of Fig. 5 & items 110, 111, 121, 122 of Fig. 6 and ¶[0039 & 0107] shows and indicates body 110 including dielectric layer 111, and first internal electrode 121 and second internal electrode 122 alternately disposed in first direction Z with dielectric layer 111 interposed), and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction (items 1, 2, 3, 4, 5, 6, Z, X, Y of Fig. 5 and ¶[0040] shows and indicates first surface 1 and second surface 2 opposing each other in the first direction Z, third surface 3 and fourth surface 4 connected to  first and second surfaces 1 & 2 and opposing each other in a second direction X, and fifth surface 5 and sixth surface 6 connected to the first to fourth surfaces 1-4 and opposing each other in a third direction Y); and a first external electrode including a first electrode layer disposed on one of the third and fourth surfaces (items 150, 170', 131 of Fig. 6 and ¶[0106_0110 & 0114] shows and indicates first external electrode 150_170' {first external electrode 150 & third external electrode 170'} including a first electrode layer 131 {first conductive layer}; where first external electrode 150_170' is disposed on the third surface 3), a second electrode layer disposed on the first electrode layer (items 151, 171' of Fig. 6 and ¶[0076_0078_0114 & 0116] shows and indicates second electrode layer 151_171' {1st layer 151 of 1st external electrode 150 & 1st layer 171' of 3rd external electrode 170' } disposed on first electrode layer 131), a third electrode layer disposed on the first and second surfaces (items 133, 135 of Fig. 6 and ¶[0037_0067_0069_0107-0110 & 0115] shows and indicates third electrode layer 133_135 {1st band portion 133 & 3rd band portion 135}; where third electrode layer 133 section of third electrode layer 133_135 is disposed on the second surface 2; and where third electrode layer 135 section of third electrode layer 133_135 is disposed on the frst surface 1), and a fourth electrode layer disposed on the second electrode layer and extending onto a portion of the third electrode layer (items 152, 172' of Fig. 6 and ¶[0076_0078_0114 & 0116] shows and indicates fourth electrode layer 152_172' {2nd layer 152 of 1st external electrode 150 & 2nd layer 172' of 3rd external electrode 170'}; where fourth electrode layer 152 section of fourth electrode layer 152_172' is disposed on the second electrode layer 151 section of second electrode layer 151_171'; and where fourth electrode layer 172' section of fourth electrode layer 152_172' is disposed on the second electrode layer 171' section of second electrode layer 151_171'; and where fourth electrode layer 152 section of fourth electrode layer 152_172' is extending onto a portion of third electrode layer 133 section of third electrode layer 133_135; and where fourth electrode layer 172' section of fourth electrode layer 152_172' is extending onto a portion of third electrode layer 135 section of third electrode layer 133_135), wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, the third electrode layer is disposed on only the first and second surfaces (Fig. 6 and ¶[0037_0067_0069_0107-0110 & 0115] shows and indicates where among the first surface 1 , the second surface 2, and the third surface 3, the third electrode layer 133 section of third electrode layer 133_135 is disposed on only the second surfaces 2, and the third electrode layer 135 section of third electrode layer 133_135 is disposed on only the first surfaces 1), and the third electrode covers an end of one or more of the first and second electrode layers in the first direction (Fig. 6 and ¶[0069 & 0110] shows and indicates where third electrode 133 section of third electrode 133_135 covers an end of first electrode layer 131 in the first direction Z; and where third electrode 135 section of third electrode 133_135 covers an end of first electrode layer 131 in the first direction Z).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 8, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2020/0152387 A1 and Takeuchi hereinafter), in view of Ogawa et al. (US 2009/0303655 A1 and Ogawa hereinafter).
Regarding claim 1, Takeuchi discloses a multilayer electronic component (item 10 of Figs. 1-2 and ¶[0036] shows and indicates multilayer electronic component 10 {multilayer ceramic capacitor}) comprising: a body including a dielectric layer, and a first internal electrode and a second internal electrode alternately disposed in a first direction with the dielectric layer interposed therebetween (items 11, T of Fig. 1 & items 11, 12, 13a, 13b of Fig. 2 and ¶[0040] shows and indicates body 11 including dielectric layer 12, and first internal electrode 13a {inner electrodes} and second internal electrode 13b {inner electrodes} alternately disposed in a first direction T {thickness direction} with dielectric layer 12 interposed in between), and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction (items 16b, 16a, 15a, 15b, 17a, 17b, T, L, W of Fig. 1 & items 16b, 16a, 15a, 15b, T, L of Fig. 2 and ¶[0038] shows and indicates where body 11 includes first surface 16b {2nd principal surface} and second surface 16a {1st principal surface} opposing each other in the first direction T {thickness direction}, third surface 15a {1st end surface} and fourth surface 15b {2nd end surface} connected to the first surface 16b and second surface 16a and opposing each other in a second direction L {length direction}, and fifth surface 17a {1st side surface} and sixth surface 17b connected to first surface 16b & second surface 16a & third surface 15a & fourth surface 15b and opposing each other in a third direction W {width direction}); and a first external electrode including a first electrode layer disposed on one of the third and fourth surfaces (items 14a, 15a of Figs. 1-2 & item 141a of Fig. 2 and ¶[0036 & 0051-0052] shows and indicates first external electrode 14a {1st outer electrode} includes first electrode layer 141a {underlying electrode layer} disposed on one of the third surface 15a), a second electrode layer disposed on the first electrode layer (item 143a of Fig. 2 and ¶[0051 & 0060] shows and indicates first external electrode 14a includes second electrode layer 143 {1st plating layer} disposed on the first electrode layer 141a), a third electrode layer disposed on the first and second surfaces (item 142a of Fig. 2 and ¶[0051 & 0055] shows and indicates first external electrode 14a includes third electrode layer 142a {metal-containing layer} disposed on the first surface 16b and second surface 16a), and a fourth electrode layer disposed on the second electrode layer and extending onto a portion of the third electrode layer (item 144a of Fig. 3 and ¶[0051_0055 & 0063] shows and indicates first external electrode 14a includes fourth electrode layer 144a {2nd plating layer} disposed on the second electrode layer 143a and extending onto a portion of the third electrode layer 142a), wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, the third electrode layer is disposed on only the first and second surfaces (Fig. 2 and ¶[0055] shows and indicates where  among the first surface 16b, the second surface 16a, and the one of the third surface 15a and fourth surface 15b, the third electrode layer 142a is disposed on only the first surface 16b and second surface 16a), and the fourth electrode layer (Fig. 3 and ¶[0051_0055 & 0063] shows and indicates first external electrode 14a includes fourth electrode layer 144a).
Takeuchi discloses the claimed invention except an electrode layer includes a conductive metal and glass.
Ogawa discloses an electrode layer includes a conductive metal and glass (items 6, 20, 21, 22 of Fig. 2 and ¶[0035] shows and indicates electrode layer 6 {first plating layer} includes conductive metal 22 {metal film} and glass 21 {where metal-coated glass particles 20 include glass particle 21 coated by metal film 22}; therefore, the multilayer electronic component of Takeuchi will have the fourth electrode layer include a conductive metal and glass by incorporating the plating layer comprised of metal-coated glass particles of Ogawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode layer includes a conductive metal and glass into the structure of Takeuchi. One would have been motivated in the multilayer electronic component of Takeuchi and have the electrode layer include a conductive metal and glass in order to enhance the adhesion of the plating layers to the first electrode layer and the multilayer electronic component body, and to assist in preventing permeation of plating solutions, as indicated by Ogawa in ¶[0036], in the multilayer electronic component of Takeuchi.

Regarding claim 2, modified Takeuchi discloses a multilayer electronic component, wherein the first electrode layer comprises the same metal as the first internal electrode, and the second electrode layer comprises the same metal as the fourth electrode layer (Takeuchi: Fig. 2 and ¶[0047_0054 & 0066] indicates where 1st electrode layer 141a and first internal electrodes 13a are Ni; and where 2nd electrode layer 143a and 4th electrode layer 144a are Cu; therefore, first electrode layer 141a is comprised of the same metal as the first internal electrodes 13a, and the second electrode layer 143a is comprised of the same metal as the fourth electrode layer 144a).

Regarding claim 3, modified Takeuchi discloses a multilayer electronic component, wherein the first internal electrode and the first electrode layer comprise Ni, and the second electrode layer and the fourth electrode layer comprise Cu (Takeuchi: Fig. 2 and ¶[0047_0054 & 0066] indicates where 1st electrode layer 141a and first internal electrodes 13a are Ni; and where 2nd electrode layer 143a and 4th electrode layer 144a are Cu).

Regarding claim 8, modified Takeuchi discloses a multilayer electronic component, wherein, thicknesses of the first and second electrode layers in a central portion of the body in the first direction are defined as Ta1 and Tb1, respectively, thicknesses of the first and second electrode layers, at a point at which an internal electrode disposed at an outermost side in the first direction is located, among the first and second internal electrodes, are defined as Ta2 and Tb2, respectively, Ta2/Ta1 is 0.9 to 1.1, and Tb2/Tb1 is 0.9 to 1.1 (Takeuchi: Fig. 2 and ¶[0047_0054 & 0062] shows and indicates where the thickness of the 1st electrode layer 141a is Ta1 = Ta2 = 10 μm, and where the thickness of the 2nd electrode layer 143a is Tb1 = Tb2 = 3 μm, then Ta2/Ta2 = 1 and Tb2/Tb1 = 1; therefore, the thicknesses of the first electrode layer 141a and second electrode layer 143a in a central portion of body 11 in the first direction T are defined as Ta1 and Tb1, respectively, and where the thicknesses of the first electrode layer 141a and second electrode layer 143a at a point at which the internal electrodes 13a & 13b are disposed at the outermost side in the first direction T are located, among the first internal electrodes 13a and the second internal electrodes 13b, are defined as Ta2 and Tb2, respectively, then Ta2/Ta1 will be 0.9 to 1.1 and Tb2/Tb1 will be 0.9 to 1.1).

Regarding claim 9, modified Takeuchi discloses a multilayer electronic component, wherein the Tal, Ta2, Tb1, and Tb2 satisfy 0.9 ≤ (Ta1 + Tb1)/(Ta2 + Tb2) ≤ 1.1 (Takeuchi: Fig. 2 and ¶[0047_0054 & 0066] shows and indicates where Ta1 = Ta2 = 10 μm and Tb1 = Tb2 = 3 μm; then [Ta1+Tb1 = 13 μm]/[Ta2+Tb2 = 13 μm] = 1, satisfying 0.9 ≤ [Ta1+Tb1]/[Ta2+Tb2] ≤ 1.1).

Regarding claim 10, modified Takeuchi discloses a multilayer electronic component, wherein the sum of Ta2 and Tb2 is 12 to 18 µm (Takeuchi: Fig. 2 and ¶[0047_0054 & 0066] shows and indicates where Ta2+Tb2 = 13 μm).

Regarding claim 13, modified Takeuchi discloses a multilayer electronic component, further comprising a second external electrode including a fifth electrode layer disposed on another of the third and fourth surfaces, a sixth electrode layer disposed on the fifth electrode layer, a seventh electrode layer disposed on the first and second surfaces, and an eighth electrode layer disposed on the sixth electrode layer and extending onto a portion of the seventh electrode layer (Takeuchi: items 14b, 15b Figs. 1-2 & items 141b, 142b, 143b, 144b of Fig. 2 and ¶[0036_0051_0053_0056_0061 & 0063] shows and  indicates second external electrode 14b {2nd outer electrode} including a fifth electrode layer 141b {underlying electrode layer} disposed on another of the fourth surface 15b; sixth electrode layer 143b {1st plating layer} disposed on the fifth electrode layer 141b; seventh electrode layer 142b {metal-containing layer} disposed on the first surface 16b and second surface 16a; and eighth electrode layer 144b {2nd plating layer} disposed on the sixth electrode layer 143b and extending onto a portion of the seventh electrode layer 142b).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Ogawa, as detailed in the rejection of claim 1 above, and in further view of Tozawa et al. (US 2018/0337001 A1 and Tozawa hereinafter), as motivated by Sato et al. (US 2012/0188682 A1 Sato hereinafter).
Regarding claim 4, modified Takeuchi discloses, wherein the first external electrode comprises the second electrode layer and the fourth electrode layer (Takeuchi: Fig. 2 and ¶[0051_0055_0060 & 0063] shows and indicates first external electrode 14a includes fourth electrode layer 144a disposed on second electrode layer 143). 
However, Takeuchi and Ogawa do not disclose further comprises one or more additional electrode layers disposed between the second electrode layer and the fourth electrode layer.
Tozawa discloses further comprises one or more additional electrode layers disposed between the second electrode layer and the fourth electrode layer (¶[0126] indicates further comprises an additional electrode layer of Cu plating layer disposed between the second electrode layer of Ni plating layer and the fourth electrode layer of Sn plating layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprises one or more additional electrode layers disposed between the second electrode layer and the fourth electrode layer into the structure of modified Takeuchi. One would have been motivated in the multilayer electronic component of modified Takeuchi and have one or more additional electrode layers disposed between the second electrode layer and the fourth electrode layer in order to prevent cracks that may occur during mounting by implementing a Cu plating layer, as motivated by Sato in ¶[0005_0007_0009 & 0015], in the multilayer electronic component of modified Takeuchi.

Allowable Subject Matter
Claims 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 22, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer electronic component comprising: … wherein the first external electrode further comprises a plating layer disposed on the fourth electrode layer and directly on a portion of the third electrode layer, as recited in combination in independent claim 22. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 22, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 23 is allowed.

Claims 5-7, 11-12, 15, 21, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a multilayer electronic component, wherein the first and second electrode layers are sintered electrodes formed by a transfer process, and the third and fourth electrode layers are sintered electrodes formed by a dipping process.
Regarding claim 6, the primary reason for allowance is due to a  multilayer electronic component, wherein, a region of the first external electrode disposed on the one of the third and fourth surfaces is defined as a connection portion, a region of the first external electrode disposed on the first and second surfaces is defined as a band portion, a region of the first external electrode between the first connection portion and the first band portion is defined as a corner portion, and a thickness of the corner portion is 2.25 µm or more.
Regarding claim 7, the primary reason for allowance is due to the dependency on claim 6.
Regarding claim 11, the primary reason for allowance is due to a multilayer electronic component, wherein a thickness of the third electrode layer is 8 to 11 µm.
Regarding claim 12, the primary reason for allowance is due to a multilayer electronic component, wherein the first external electrode further comprises a plating layer disposed on a portion of the third electrode layer that is exposed from the fourth electrode layer, and disposed on the fourth electrode layer.
Regarding claim 15, the primary reason for allowance is due to a multilayer electronic component, wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, each of the first and second electrode layers is disposed on only the one of the third and fourth surfaces.
Regarding claim 21, the primary reason for allowance is due to a multilayer electronic component, wherein the fourth electrode layer is a sintered electrode.
Regarding claim 25, the primary reason for allowance is due to a multilayer electronic component, wherein the first electrode layer comprises the same metal as the first internal electrode, and the second electrode layer comprises the same metal as the fourth electrode layer.
Regarding claim 26, the primary reason for allowance is due to a multilayer electronic component, wherein the first internal electrode and the first electrode layer comprise Ni, and the second electrode layer and the fourth electrode layer comprise Cu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847